 CAMPBELL PRODUCTS DEPARTMENTCampbell Products Department, Harry T. CampbellSons Company, Division of Flinkote Company andLocal Union No. 560, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Case 22-CA-8001March 20, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on October 26, 1977, by LocalUnion No. 560, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, herein called the Union, and duly servedon Campbell Products Department, Harry T. Camp-bell Sons Company, Division of Flinkote Company,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 22, issued a complaint andnotice of hearing on November 4, 1977, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding. The com-plaint alleges in substance that on September 23,1977, following a Board election in Case 22-RC-7078, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; 1 and that,commencing on or about October 18, 1977, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On November 8, 1977, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On December 7, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment.2On December 12, 1977, the Board issued an ordertransferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not beOfficial notice is taken of the record in the representation proceeding,Case 22-RC-7078, as the term "record" is defined in Sees. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8, as amended. SeeLTV Electrosystems, Inc. 166 NLRB 938 (1967). enfd. 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Interype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.235 NLRB No. 43granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentRespondent contends that the General Counsel'sMotion for Summary Judgment should be denied onthe ground that the Board erred in overruling, or inthe alternative, not granting a hearing on, its objec-tions to the conduct of the election in the underlyingrepresentation case. The General Counsel contendsthat Respondent is attempting to relitigate issueswhich were or could have been litigated in theunderlying representation case. We agree with theGeneral Counsel.The record herein, as well as that in Case 22-RC-7078, reveals that in an election conducted pursuantto a Stipulation for Certification Upon ConsentElection, of approximately 45 eligible voters, 25 castballots for and 18 cast ballots against the Union.Thereafter, Respondent filed a timely objection toconduct affecting the election, alleging that a proun-ion employee had engaged in electioneering in thevicinity of the polling place. After an investigation,the Regional Director for Region 22 issued his reporton the objections in which he found that, there beingno evidence that the employee who was alleged tohave engaged in the objectionable conduct was aunion agent or that any remarks, if made, were toemployees waiting in line to vote, the employee'sconduct did not warrant setting aside the election. Asecond objection, alleging that the Union had toldemployees that, if it lost the election, Respondentwould "weed out" those who supported it, was nottimely filed. Moreover, the Regional Director's inves-tigation revealed no probative evidence of the allegedthreat.Thereafter, Respondent filed exceptions to thereport on the objections, contending that the Region-al Director erred in overruling both objections or, inthe alternative, in failing to recommend a hearingthereon. On September 23, 1977, the Board adoptedthe rulings, findings, and conclusions of the RegionalDirector and certified the Union as the collective-2 In his Motion for Summary Judgment, the General Counsel requeststhat the Board order Respondent to reimburse the Board and the Union forexpenses incurred in the investigation, preparation, and conduct of this case.We decline to order that extraordinary remedy since Respondent's defenses,although mentless, are not frivolous.265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining representative of the unit stipulated to beappropriate.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the Motionfor Summary Judgment.4On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe Respondent, a Maryland Corporation, main-tains and operates an office and plant in Kenvil, NewJersey, at which it is engaged in the manufacture,sale, and distribution of dry bagged cement mixesand related home repair products. During the pre-ceding 12 months, a representative period. Respon-dent caused to be manufactured, sold, and distribut-ed at its Kenvil plant, products, goods, and materialsvalued in excess of $50,000 which were shipped fromits Kenvil plant in interstate commerce directly toStates other than the State of New Jersey.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal Union No. 560, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.3 See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).4 In its answer to the complaint Respondent denies that the Unionrequested bargaining, that it refused, and that Warren Davidson, Esq., itscounsel at the time, was acting as its agent. However, attached as exhibits tothe General Counsel's motion is a copy of a letter, dated October II, 1977,in which the Union requested negotiations, and a copy of a letter, datedOctober 18, 1977, and signed by Davidson, refusing the request. NeitherIII. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular seasonal productionand maintenance employees, including ware-housemen, drivers, mechanics, and leadmen atthe Employer's Hillside Avenue, Kenvil, NewJersey, location, excluding all office clerical em-ployees, professional employees, guards, and su-pervisors as defined by the Act.2. The certificationOn May 20, 1977, a majority of the employees ofRespondent in the appropriate unit, in a secret ballotelection conducted under the supervision of theRegional Director for Region 22 designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining representa-tive on September 23, 1977, and the Union continuesto be the exclusive representative within the meaningof Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about October 11, 1977, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the unit. Commencing on or aboutOctober 18, 1977, and continuing at all timesthereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all unit employees.Accordingly, we find that Respondent has, sinceOctober 18, 1977, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit and, by such refusal, Respondent hasengaged in and is engaging in unfair labor practicesthese letters, their import, nor Davidson's status as Respondent's agent arecontroverted by Respondent in its Response to Notice To Show Cause.Accordingly, we shall deem the allegations that the Union requestedRespondent to bargain, that it refused, and that Davidson was Respondent'sagent to be true and Respondent's denials thereof are stricken. SchwartzBrothers, In. and District Records, Inc., 194 NLRB 150 (1971). The MayDepartment Stores Company, 186 NLRB 86 (1970).266 CAMPBELL PRODUCTS DEPARTMENTwithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade, traff-ic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Campbell Products Department, Harry T.Campbell Sons Company, Division of Flinkote Com-pany is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Local Union No. 560, a/w International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All full-time and regular seasonal productionand maintenance employees, including warehouse-men, drivers, mechanics, and leadmen at the Em-ployer's Hillside Avenue, Kenvil, New Jersey, loca-tion, excluding all office clerical employees, profes-sional employees, guards, and supervisors as definedby the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4. Since September 23, 1977, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about October 18, 1977, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Campbell Products Department, Harry T. CampbellSons Company, Division of Flinkote Company,Kenvil, New Jersey, its officers, agents, successors,and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local Union No.560, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,as the exclusive bargaining representative of itsemployees in the following appropriate unit:All full-time and regular seasonal productionand maintenance employees, including ware-housemen, drivers, mechanics and leadmen, atthe Employer's Hillside Avenue, Kenvil, NewJersey, location, excluding all office clerical em-ployees, professional employees, guards and su-pervisors, as defined by the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:267 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Hillside Avenue, Kenvil, New Jersey,location copies of the attached notice marked "Ap-pendix."5Copies of said notice, on forms providedby the Regional Director for Region 22, after beingduly signed by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that these notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with LocalUnion 560, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive representa-tive of all employees in the bargaining unitdescribed below with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular seasonal produc-tion and maintenance employees, includingwarehousemen, drivers, mechanics, andleadmen at the Employer's Hillside Avenue,Kenvil, New Jersey, location, excluding alloffice clerical employees, professional em-ployees, guards and supervisors, as definedby the Act.CAMPBELL PRODUCTSDEPARTMENT, HARRY T.CAMPBELL SONSCOMPANY, DIVISION OFFLINKOTE COMPANY268